DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 10, 11, 15, 16, & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9, 11, 13, 16, & 17  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Kim, Kiwoong, et al. "Atomic vector gradiometer system using cesium vapor cells for magnetocardiography: perspective on practical application." IEEE Transactions on Instrumentation and Measurement 56.2 (2007): 458-462.) further in view of Anderson et al (U.S. PGPub # 2016/0363617).
Regarding Independent Claim 1, Kim teaches:
An electrometer system comprising: 
a sensor cell comprising an alkali metal vapor within (Fig. 1 Element Cs Cell.); 
a probe laser configured to generate a probe beam having a first frequency and directed through the sensor cell in a first direction (Fig. 1 Element ECLD and page 458 column 2 Section II.), the probe beam exiting the sensor cell as a detection beam (Fig. 1 Element ECLD and page 458 column 2 Section II. Fig. 1Element PD1.); 
having a second frequency different from the first frequency and directed through the sensor cell collinearly and anti-parallel with the probe beam (Fig. 1 Element ECLD and page 458 column 2 Section II wherein the beam splitters create a second, antiparallel beam through the cell.); 
a reference signal generator configured to generate a reference signal having a predetermined polarization and a predetermined frequency through the sensor cell (Fig. 1 Element Laser Driver.); and 
a detection system configured to monitor the detection beam to determine signal characteristics of an external signal based on an intensity of the detection beam and based on the predetermined polarization and the predetermined frequency of the reference signal (Fig. 1 Elements PD1 & PD2. Fig. 1 Elements FC & PMF.).

    PNG
    media_image1.png
    278
    355
    media_image1.png
    Greyscale

Kim does not explicitly teach:
a probe laser configured to generate a probe beam having a first frequency and
having a second frequency different from the first frequency
Anderson teaches:
a probe laser configured to generate a probe beam having a first frequency (Paragraphs 0030, 0032, 0043, & 0046-0047.) and
coupling laser beam having a second frequency different from the first frequency (Paragraphs 0030, 0032, 0043, & 0046-0047.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Anderson to the teachings of Kim such that one would have a probe laser configured to generate a probe beam having a first frequency and coupling laser beam having a second frequency different from the first frequency because “when the coupler laser is on, there is an increased transmission of the probe laser due to quantum interference of excitation pathways when both the probe is resonant with the |1> to |2> transition.”
Regarding Claim 2, Kim & Anderson teach all elements of claim 1, upon which this claim depends.
Kim teaches the detection system is configured to monitor a beat frequency that is associated with a difference between the predetermined frequency and the frequency of the external signal to determine at least one of a frequency, an amplitude, a phase, and a vector component of the external signal (Page 459 column 2 Section III last full paragraph.).
Regarding Claim 5,
Kim teaches comprising optics configured to collimate the probe beam and the coupling beam to provide the probe beam and the coupling beam to be collinear and anti- parallel with respect to each other, such that the detection system is configured to monitor the detection beam along an axis through the sensor cell to determine a frequency and a vector component of the external signal (See Fig. 1 Elements BS2, BS3 and M, the beam splitters and mirrors, respectively.).
Regarding Claim 9, Kim & Anderson teach all elements of claim 1, upon which this claim depends.
Kim does not explicitly teach the first frequency associated with the probe beam and the second frequency associated with the coupling beam are tuned to respective frequencies to provide a Rydberg transition of the alkali metal vapor.
Anderson teaches the first frequency associated with the probe beam and the second frequency associated with the coupling beam are tuned to respective frequencies to provide a Rydberg transition of the alkali metal vapor (Paragraphs 0030, 0032, 0043, & 0046-0047.) 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Anderson to the teachings of Kim such that one would have the first frequency associated with the probe beam and the second frequency associated with the coupling beam are tuned to respective frequencies to provide a Rydberg transition of the alkali metal vapor because “when the coupler laser is on, there is an increased transmission of the probe laser due to quantum interference of excitation pathways when both the probe is resonant with the |1> to |2> transition.”
Regarding Independent Claim 11, Kim teaches:

directing a probe beam having a first frequency through a sensor cell comprising an alkali metal vapor in a first direction (Fig. 1 Element PD1.); 
directing a coupling beam having a second frequency different from the first frequency through the sensor cell collinearly and anti-parallel with the probe beam (Fig. 1 Element PD2.); 
directing a reference signal having a predetermined polarization and a predetermined frequency through the sensor cell (Fig. 1 Elements FC & PMF.); 
monitoring a detection beam corresponding to the probe beam exiting the sensor cell to ascertain a beat frequency that is associated with a difference between the predetermined frequency and the frequency of the external signal; and 
determining at least one of a frequency, an amplitude, and a polarization of the external signal based on the beat frequency.

    PNG
    media_image1.png
    278
    355
    media_image1.png
    Greyscale

Kim does not explicitly teach:
having a first frequency and
coupling laser beam having a second frequency different from the first frequency
Anderson teaches:
a probe laser configured to generate a probe beam having a first frequency (Paragraphs 0030, 0032, 0043, & 0046-0047.) and
coupling laser beam having a second frequency different from the first frequency (Paragraphs 0030, 0032, 0043, & 0046-0047.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Anderson to the teachings of Kim such that one would have a probe laser configured to generate a probe beam having a first frequency and coupling laser beam having a second frequency different from the first frequency because “when the coupler laser is on, there is an increased transmission of the probe laser due to quantum interference of excitation pathways when both the probe is resonant with the |1> to |2> transition.”
Regarding Claim 13, Kim & Anderson teach all elements of claim 11, upon which this claim depends.
Kim teaches directing the probe beam and the coupling beam comprises directing the probe beam and the coupling beam to be collinear and anti-parallel with respect to each other and collimated along a measurement axis within the sensor cell (Fig. 1 Element ECLD and page 458 column 2 Section II. Fig. 1Element PD1.).
Regarding Independent Claim 16, Kim teaches:

a sensor cell comprising an alkali metal vapor within (Fig. 1 Element Cs Cell.); 
a probe laser configured to generate a probe beam having a first frequency and directed through the sensor cell in a first direction (Fig. 1 Element ECLD and page 458 column 2 Section II.), the probe beam exiting the sensor cell as a detection beam (Fig. 1 Element ECLD and page 458 column 2 Section II. Fig. 1Element PD1.); 
a coupling laser configured to generate a coupling beam having a second frequency different from the first frequency and directed through the sensor cell collinearly and anti-parallel with the probe beam (Fig. 1 Element ECLD and page 458 column 2 Section II wherein the beam splitters create a second, antiparallel beam through the cell.); 
optics configured to provide the probe beam and the coupling beam to be collinear and anti-parallel with respect to each other and to focus each of the probe beam and the coupling beam to a measurement point within the sensor cell (See Fig. 1 Elements BS2, BS3 and M, the beam splitters and mirrors, respectively.); 
a reference signal generator configured to generate a reference signal having a predetermined polarization and a predetermined frequency through the sensor cell (Fig. 1 Element Laser Driver.); and 
a detection system configured to monitor the detection beam to determine signal characteristics of an external signal at the measurement point 

    PNG
    media_image1.png
    278
    355
    media_image1.png
    Greyscale

Kim does not explicitly teach:
a probe laser configured to generate a probe beam having a first frequency and
coupling laser beam having a second frequency different from the first frequency
Anderson teaches:
a probe laser configured to generate a probe beam having a first frequency (Paragraphs 0030, 0032, 0043, & 0046-0047.) and
coupling laser beam having a second frequency different from the first frequency (Paragraphs 0030, 0032, 0043, & 0046-0047.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Anderson to the teachings of Kim such that one would have a probe laser configured to generate a probe beam having a first frequency 
Regarding Claim 17, Kim & Anderson teach all elements of claim 16, upon which this claim depends.
Kim teaches the detection system is configured to monitor a beat frequency that is associated with a difference between the predetermined frequency and the frequency of the external signal to determine at least one of a frequency, an amplitude, a phase, and a vector component of the external signal (Page 459 column 2 Section III last full paragraph.).

Allowable Subject Matter
Claims 3, 4, 6, 7, 8, 10, 12, 14, 15, & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed limitations of Applicant. The specific structural, functional, and temporal elements claimed by Applicant would require impermissible hindsight to make obvious over the prior art. The specificity of structures and when method steps are performed is not explicitly found in th e prior art. For these reasons, the above listed claims are indicated as containing allowable subject matter.
Regarding Claim 3, Kim teaches all elements of claim 1, upon which this claim depends.
Kim does not explicitly teach the reference signal is configured to generate a first reference signal having a first predetermined frequency and a first linear polarization along a first axis, a second reference signal having a second predetermined frequency and a second linear polarization along a second axis; and a third reference signal having a third predetermined frequency and a third linear polarization along a third axis, wherein the first, second, and third axes are orthogonal axes with respect to each other, wherein the detection system is configured to monitor the detection beam to determine a frequency and a vector component of the external signal based on the intensity of the detection beam and based on the first, second, and third predetermined frequencies and the first, second, and third linear polarizations of the respective first, second, and third reference signals.
Regarding Claim 4,
The system of claim 3, wherein the detection system is configured to monitor a first beat frequency that is associated with a difference between the first predetermined frequency and the frequency of the external signal, a second beat frequency that is associated with a difference between the second predetermined frequency and the frequency of the external signal, and a third beat frequency that is associated with a difference between the third predetermined frequency and the frequency of the external signal to determine at least one of a frequency, an amplitude, and orthogonal vector components of the external signal.
Regarding Claim 6, Kim teaches all elements of claim 5, upon which this claim depends.
Kim does not explicitly teach the optics is further configured to collimate each of the probe beam and the coupling beam in a plurality of measurement axes in three-dimensional space in the sensor cell to provide a respective plurality of detection beams, such that the detection system is configured to monitor each of the plurality of detection beams to determine the frequency and the vector component of the external signal at each of the respective plurality of measurement axes to provide a tensor measurement of the external signal along at least one vector component.
Regarding Claim 7,
The system of claim 6, wherein the optics is configured to selectively move the axes of each of the probe beam and the coupling beam to provide the plurality of measurement axes.
Regarding Claim 8,
The system of claim 6, wherein the plurality of measurement axes comprises a pair of measurement axes along each of three orthogonal axes to provide the tensor measurement of the external signal along each of the three orthogonal axes.
Regarding Claim 10,
The system of claim 9, further comprising a laser controller configured to selectively implement a calibration procedure in which the laser controller sweeps one of the first frequency and the second frequency from a first frequency amplitude to a second frequency amplitude to determine a peak absorption frequency corresponding to a peak absorption of photons of the one of the probe beam and the coupling beam by amplitude of the one of the first frequency and the second frequency to approximately the peak absorption frequency and sets a frequency of the other of the first frequency and the first frequency to a complementary frequency amplitude to provide the Rydberg transition of the alkali metal vapor.
Regarding Claim 12, Kim teaches all elements of claim 11, upon which this claim depends.
Kim does not explicitly teach directing the reference signal comprises: directing a first reference signal having a first predetermined frequency and a first linear polarization along a first axis through the sensor cell; directing a second reference signal having a second predetermined frequency and a second linear polarization along a second axis through the sensor cell; and directing a third reference signal having a third predetermined frequency and a third linear polarization along a third axis through the sensor cell; wherein monitoring the beat frequency comprises: monitoring a first beat frequency that is associated with a difference between the first predetermined frequency and the frequency of the external signal; monitoring a second beat frequency that is associated with a difference between the second predetermined frequency and the frequency of the external signal; monitoring a third beat frequency that is associated with a difference between the third predetermined frequency and the frequency of the external signal; wherein determining at least one of the frequency, the amplitude, and the polarization of the external signal comprises determining a vector of the external signal based on the first, second, and third beat frequencies.
Regarding Claim 14,
The method of claim 13, further comprising collimating each of the probe beam and the coupling beam in a plurality of measurement axes in three-dimensional space in the sensor cell to provide a respective plurality of detection beams, wherein monitoring the detection beam comprises monitoring each of the plurality of detection beams to determine the frequency and the vector component of the external signal at each of the respective plurality of measurement axes to provide a tensor measurement of the external signal along at least one vector component.
Regarding Claim 15, Kim teaches all elements of claim 11, upon which this claim depends.
Kim does not explicitly teach sweeping one of the first frequency and the second frequency from a first frequency amplitude to a second frequency amplitude to determine a peak absorption frequency corresponding to a peak absorption of photons of the one of the probe beam and the coupling beam by the alkali metal vapor via the detection system; setting a frequency amplitude of the one of the first frequency and the second frequency to approximately the peak absorption frequency; and setting of the other of the first frequency and the second frequency to a complementary frequency amplitude to provide the Rydberg transition of the alkali metal vapor to selectively calibrate the electrometer system.
Regarding Claim 18, Kim teaches all elements of claim 16, upon which this claim depends.
Kim does not explicitly teach the reference signal is configured to generate a first reference signal having a first predetermined frequency and a first linear polarization along a first axis, a second reference signal having a second predetermined 
Regarding Claim 19, Kim teaches all elements of claim 16, upon which this claim depends.
Kim does not explicitly teach the optics is further configured to collimate each of the probe beam and the coupling beam in a plurality of measurement axes in three-dimensional space in the sensor cell to provide a respective plurality of detection beams, such that the detection system is configured to monitor each of the plurality of detection beams to determine a frequency and a vector component of the external signal at each of the respective plurality of measurement axes to provide a tensor measurement of the external signal along at least one vector component.
Regarding Claim 20, Kim teaches all elements of claim 16, upon which this claim depends.
Kim does not explicitly teach a laser controller configured to selectively implement a calibration procedure in which the laser controller sweeps one of the first frequency and the second frequency from a first frequency amplitude to a second frequency amplitude to determine a peak absorption frequency corresponding to a peak absorption of first frequency and the second frequency to approximately the peak absorption frequency and sets a frequency of the other of first frequency beam and the second frequency to a complementary frequency amplitude to provide a Rydberg transition of the alkali metal vapor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents both analogous art that teaches some of the limitations claimed by Applicant and the previous state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858